Allowable Subject Matter
Claims 1-30 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter: 
As to independent claims 1, 11, and 21 the combination of prior art references does not teach or fairly suggest the limitations cited within the claims. Independent claims 1, 11, and 21 identify the uniquely distinct features "generate a final image such that the final image includes the designated subject and the background, wherein the designated subject in the final image is clear and sharp and the background in the final image is blurred; store the final image in the memory; and display the final image in the user interface”.
It is noted that the closest prior art, Nishiwaki (US Patent Pub. # 2001/0022619) relates to an image-sensing apparatus and, more particularly, an image-sensing apparatus capable of correcting a blur of a sensed image caused by a camera shake by a user.  Parker (US Patent Pub. # 2003/0122942) relates to digital image processing, and more particularly to processing digital images and digital motion image sequences captured by relatively high resolution digital cameras.  Ozluturk (US Patent # 11,165,961) relates to digital image processing. More specifically, this invention relates to processing of digitized image data in order to correct for image distortion caused by relative motion between the imaging device and the subject at the time of image capture, or by optical distortion from other sources.  Nishiwaki, Parker, or Ozluturk do not specifically teach generate a final image such that the final image includes the designated subject and the background, wherein the designated subject in the final image is clear and sharp and the background in the final image is blurred; store the final image in the memory; and display the final image in the user interface.  However a Terminal Disclaimer was filed on 7/22/2022 and was approved on 7/22/2022.  Therefore the application is allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7/22/2022 was filed after the mailing date of the Non-Final Rejection on 4/29/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER K PETERSON whose telephone number is (571)270-1704. The examiner can normally be reached Monday-Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh N Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER K PETERSON/Primary Examiner, Art Unit 26967/26/2022